Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 1 of 14 PageID #: 302




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

  AARON RAMSEY                                             CIVIL ACTION NO. 20-1608

  VERSUS                                                   JUDGE S. MAURICE HICKS, JR.

  CITY OF BOSSIER CITY, ET AL.                             MAGISTRATE JUDGE HORNSBY

                                       MEMORANDUM RULING

          The instant matter involves alleged excessive force in the apprehension of a

  suspect and insufficient medical care following his arrest. Before the Court are five

  separate motions attacking the sufficiency of Plaintiff Aaron Ramsey’s (“Ramsey”)

  amended complaint. 1 They include a Motion for Partial Dismissal (Record Document 17)

  filed by Officer Jeremy Nelson (“Nelson”); three Motions to Dismiss (Record Documents

  19, 21 & 28) filed by Chief of Police Shane McWilliams (“McWilliams”), Bossier Parish

  Police Jury (“the Police Jury”), and Bossier Sheriff’s Office Defendants Warden Rodney

  Boyer (“Boyer”), Sheriff Julian Whittington (“Whittington”), and Lieutenant Jason Porter

  (“Porter”); and a Motion for Judgment on the Pleadings (Record Document 30) filed by

  the City of Bossier City (“Bossier City”).

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          In December 2019, Bossier City Police responded to an alarm at a local business

  and determined an attempted burglary had taken place. See Record Document 15 at ¶10.

  Soon thereafter, Nelson attempted to stop Ramsey on suspicion that he had committed

  the crime. See id. at ¶11. When Ramsey fled, Nelson deployed his K-9 to locate and


  1Ramsey moved to amend his initial complaint following a motion to dismiss filed by one of the Defendants.
  See Record Document 9. Magistrate Judge Hornsby permitted amendment and denied this first motion to
  dismiss without prejudice. See Record Document 14. That same day, Ramsey filed his amended complaint,
  which serves as the focal point for the Court’s forthcoming analysis. See Record Document 15.

                                               Page 1 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 2 of 14 PageID #: 303




  apprehend the suspect. See id. at ¶12. The K-9 successfully subdued Ramsey using a

  bite-and-hold technique. See id. at ¶13. However, Ramsey alleges Nelson instructed the

  K-9 to continue to bite him even after he had surrendered and begun screaming in pain.

  See id. at ¶¶13-14. According to Ramsey, Nelson verbally encouraged the dog to

  continue its attack, and at one point, clamped down on its jaws to increase the pressure

  on Ramsey. See id. at ¶¶15-16. As a result, Ramsey suffered serious injuries to his left

  arm, left shoulder, and left leg. See id. at ¶20.

         That evening, Ramsey was booked into the Bossier Parish Maximum Security

  Facility (“the Facility”) and charged with burglary of a business and resisting arrest by

  flight. See id. at ¶17. Ramsey alleges his injuries required sutures and forced him to

  initially use a wheelchair and a walker. See id. at ¶57. Despite his complaints of significant

  pain, he was only provided Tylenol by the medical staff. See id. at ¶34. As his

  incarceration proceeded, Ramsey continued to seek additional treatment for his injuries

  but was allegedly told he could obtain the care he sought only after he was discharged

  from prison. See id. at ¶46. When his repeated requests for medical attention went

  unanswered, Ramsey sought various administrative remedies, which were ultimately

  denied. See id. at ¶¶48-49. He alleges Porter retaliated against him for these internal

  petitions by removing him from his job and offering to restore his position only if he would

  drop his requests. See id. at ¶¶54-55. When Ramsey refused to do so, Porter allegedly

  caused him to be finally terminated. See id.

                                     LAW AND ANALYSIS

         Ramsey seeks to hold the Defendants liable pursuant to 42 U.S.C. § 1983 for

  violation of his Fifth, Eight, and Fourteenth Amendment rights under the U.S. Constitution



                                          Page 2 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 3 of 14 PageID #: 304




  and Articles 2, 13, and 25 of the Louisiana Constitution. See id. at ¶59. In addition to the

  injuries on the left side of his body, which Ramsey claims still cause pain and immobility,

  he suffers nightmares and PTSD from the incident. See id. at ¶¶57-58.

     I.      Legal Standards

          In order to survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough

  facts to state a claim [for] relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 570 (2007). A complaint need not contain detailed factual allegations but

  does require more than mere labels and conclusory statements. See id. at 555.

  Importantly, a “formulaic recitation of the elements of a cause of action will not do.” Id.

  When evaluating a pleading, courts must accept all factual allegations as true, but need

  not accept legal conclusions as facts. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  “Determining whether a complaint states a plausible claim for relief [is]… a context-

  specific task that requires the reviewing court to draw on its judicial experience and

  common sense.” Id. at 679. Facial plausibility is present when the plaintiff “pleads factual

  content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

          A motion for judgment on the pleadings under Rule 12(c) is subject to the same

  standard as a motion to dismiss under Rule 12(b)(6). See Johnson v. Johnson, 385 F.3d

  503, 529 (5th Cir. 2004). “[T]he two motions differ in when they must be filed. While a

  Rule 12(b)(6) motion ‘must be made before pleading if a responsive pleading is allowed,’

  a Rule 12(c) motion for judgment on the pleadings is made ‘after the pleadings are

  closed.’” See Fed. R. Civ. P. 12(b)-(c). Pleadings must be liberally construed, and

  judgment on the pleadings is appropriate only if there are no disputed issues of material



                                            Page 3 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 4 of 14 PageID #: 305




  fact and only questions of law remain. See Brittan Comm. Intern. Corp. v. Southwestern

  Bell Telephone Co., 313 F.3d 899, 904 (5th Cir. 2002).

     II.       Nelson’s Motion for Partial Dismissal

            Nelson moved to dismiss only Ramsey’s official capacity claims against him,

  arguing (1) he is not a policymaker and (2) these claims are duplicative of those against

  Bossier City. See Record Document 17. Ramsey’s response memorandum agreed these

  claims were duplicative and should be dismissed. See Record Document 37. A voluntary

  motion to dismiss all official capacity claims against Nelson was filed and accepted by the

  Court on May 12, 2021. See Record Documents 43 & 45. Accordingly, Nelson’s Motion

  for Partial Dismissal (Record Document 17) is hereby DENIED AS MOOT.

     III.      McWilliams’ Motion to Dismiss

            Identically, McWilliams moved to dismiss all claims brought against him as

  duplicative of the claims brought against Bossier City. See Record Document 19. Once

  again, Ramsey agreed to dismiss all claims against McWilliams in favor of pursuing the

  municipality. See Record Documents 36 & 43. The Court permitted this voluntary

  dismissal. See Record Document 45. McWilliams’ Motion to Dismiss (Record Document

  19) is also DENIED AS MOOT.

     IV.       Police Jury’s Motion to Dismiss

            The Police Jury is responsible for funding inmate medical services at the Facility.

  See Record Document 15 at ¶4. It believes Ramsey’s allegations fail to state plausible

  claims for deliberate indifference because they are largely conclusory and fail to establish

  the necessary requirements for municipal liability under § 1983. See Record Document

  21. In its motion, the Police Jury closely examines Counts III and IV of the amended



                                           Page 4 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 5 of 14 PageID #: 306




  complaint, separating Ramsey’s factual allegations from his conclusory statements,

  before pointing out the pleading’s shortcomings under Monell and relevant § 1983 case

  law. See Record Document 21-1. Finally, the Police Jury argues Ramsey’s Louisiana

  Constitutional claims are inapplicable. See id. Ramsey’s opposition memorandum

  similarly details the two claims, arguing Count III outlines an unofficial policy of

  underfunding and understaffing the Facility, while Count IV states claims for failure to train

  medical staff and a lack of policies or procedures for situations requiring outsourcing of

  treatment. See Record Document 34. Ramsey believes these sets of allegations

  constitute deliberate indifference. See id. His opposition does not address the state

  constitutional claims.

         The United States Supreme Court has held “deliberate indifference to a prisoner’s

  serious illness or injury states a cause of action under § 1983.” Estelle v. Gamble, 429

  U.S. 97, 105 (1976). The test for deliberate indifference is a subjective one, requiring that

  the prison official (1) was aware of facts from which an inference of excessive risk to the

  prisoner’s health could be drawn and (2) actually drew an inference that such potential

  for harm existed. See Herman v. Holiday, 238 F.3d 660, 664 (5th Cir. 2001); see also

  Farmer v. Brennan, 511 U.S. 825, 837 (1994). Such a showing requires evidence that

  prison officials “refused to treat him, ignored his complaints, intentionally treated him

  incorrectly, or engaged in any similar conduct that would clearly evince a wanton

  disregard for any serious medical needs.” Domino v. Texas Dept. of Criminal Justice, 239

  F.3d 752, 756 (5th Cir. 2001). “Deliberate indifference is an extremely high standard to

  meet.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). “Unsuccessful medical

  treatment, acts of negligence, or medical malpractice do not constitute deliberate



                                          Page 5 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 6 of 14 PageID #: 307




  indifference, nor does a prisoner’s disagreement with his medical treatment, absent

  exceptional circumstances.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).

         As a preliminary matter, the Court is not entirely convinced that Ramsey’s

  complaint of receiving only over-the-counter pain medicine for his injuries constitutes

  deliberate indifference. The Fifth Circuit has rejected an inmate’s claims of deliberate

  indifference where a similar course of over-the-counter treatment was provided for a more

  serious condition. See Brauner v. Coody, 793 F.3d 493, 499 (5th Cir. 2015). The plaintiff

  in Brauner, a paraplegic with a dangerous bone infection, argued he “required more than

  mere over-the-counter [medication] to abate his pain.” Id. The court held the failure to

  provide stronger pain medication did not amount to deliberate indifference, but rather was

  a “classic example of a matter for medical judgment.” Id. (citing Estelle, 429 U.S. at 107).

  Nevertheless, there certainly are instances “when the need for treatment is obvious, [and]

  medical care which is so cursory as to amount to no treatment at all may amount to

  deliberate indifference.” Davies v. LeBlanc, 2020 WL 3832594 at *8 (E.D. La. July 8,

  2020) (quoting Farmer v. Brennan, 511 U.S. 825 (1994)).

         Whether the medical staff’s offer of only Tylenol for Ramsey’s injuries is a

  cognizable deliberate indifference claim is a difficult question for the Court to answer at

  the 12(b)(6) stage, particularly in light of alleged additional statements instructing Ramsey

  to wait until his discharge for better treatment. Rather than draw an inference against

  Ramsey regarding the severity of his pain at the pleading stage, the Court will proceed to

  evaluate whether Ramsey has sufficiently pled a case in which municipal liability could

  attach.




                                         Page 6 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 7 of 14 PageID #: 308




         A. Inadequate Funding and Staffing

         The core of Count III against the Police Jury alleges “there was an unofficial policy

  or custom… to underfund and understaff the facility” resulting in deliberate indifference.

  Record Document 15 at ¶¶33, 36. To establish municipal liability under § 1983, a plaintiff

  must show that (1) an official policy (2) promulgated by the municipal policymaker (3) was

  the moving force behind the violation of a constitutional right. See Piotrowksi v. City of

  Houston, 237 F.3d 567, 578 (5th Cir. 2001). While official policies typically exist in the

  form of written policy statements, ordinances, or regulations, they may also arise in the

  form of widespread practices that are “so common and well-settled as to constitute a

  custom that fairly represents municipal policy.” Webster v. City of Houston, 735 F.2d 838,

  841 (5th Cir. 1984). Consequently, a single incident is usually insufficient to demonstrate

  deliberate indifference. See Estate of Davis ex rel. McCully v. City of North Richland Hills,

  406 F.3d 375, 382 (5th Cir. 2005); see also Burge v. St. Tammany Parish, 336 F.3d 363,

  370 (5th Cir. 2003).

         Ramsey seeks to connect the implementation of a Tylenol-only treatment plan to

  an unofficial policy of understaffing and underfunding medical care for inmates. See

  Record Document 34 at 3-5. However, he offers nothing more in support of this

  unsubstantiated claim. Ramsey makes no allegations regarding the size of the medical

  staff, the employees’ qualifications, or the funding the Facility receives. Moreover,

  Ramsey fails to allege other similar instances at the Facility that could suggest an

  unwritten policy such as that which he baldly asserts is present. Without such support,

  Ramsey’s claims of an “unofficial policy” evidenced by one singular incident are entirely

  conclusory and cannot withstand a motion to dismiss.



                                         Page 7 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 8 of 14 PageID #: 309




         B. Failure to Train and Refer to Outside Facilities

         Count IV’s central allegations against the Police Jury are “failure to properly train

  the staff of the medical unit to assess inmates for… injuries received prior to entry into

  the facility” and “failure to properly enact employee policies and procedures to ensure that

  inmates such as Ramsey are promptly referred to outside facilities for appropriate medical

  treatment if appropriate care cannot be provided at the facility.” Record Document 15 at

  ¶¶43, 45. “A municipality’s failure to train its police officers can without question give rise

  to § 1983 liability.” World Wide St. Preachers Fellowship v. Town of Columbia, 591 F.3d

  747, 756 (5th Cir. 2009). To state a cognizable failure-to-train claim, a plaintiff must plead

  facts plausibly demonstrating (1) the municipality’s training procedures were inadequate,

  (2) the municipality was deliberately indifferent in adopting its training policies, and (3) the

  inadequate training policy directly caused the violation in question. See Anokwuru v. City

  of Houston, 990 F.3d 956, 965 (5th Cir. 2021). Notably, “in order for liability to attach

  based on an ‘inadequate training’ claim, a plaintiff must allege with specificity how a

  particular training program is defective.” Id. (citing Roberts v. City of Shreveport, 397 F.3d

  287, 293 (5th Cir. 2005)).

         Again, Ramsey’s allegations fall short of stating a plausible claim for relief. Ramsey

  attempts once more to link a singular statement from an unnamed medical staff

  member—that he could seek better care upon discharge—to overarching training and

  policy failures that jeopardize the health and safety of all inmates at the Facility. See

  Record Document 34 at 6. This lone statement, without any supporting details regarding

  training, outsourcing care, or similar incidents within the Facility cannot survive dismissal.




                                           Page 8 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 9 of 14 PageID #: 310




           C. Louisiana Constitutional Claims

           Ramsey’s amended complaint references “Articles 2, 13, and 25 of the Louisiana

  Constitution” in conjunction with Count IV’s claims against the Police Jury. Record

  Document 15 at ¶¶47, 59. The Police Jury has interpreted this phraseology as §§ 2, 13,

  and 25 within Article I of the Louisiana Constitution. 2 Article I § 2 mirrors the Fifth

  Amendment’s Due Process Clause; § 13 details the rights of the accused; and § 25

  outlines the rights of victims of crime. See La. Const. Art. I. The Police Jury argues these

  portions of the Louisiana Constitution have no application whatsoever to Ramsey’s

  allegations. See Record Document 21-1 at 20. As previously noted, Ramsey did not

  respond to this argument in his opposition.

           The Court agrees the cited provisions of the Louisiana Constitution bear no relation

  to Ramsey’s asserted claims of deliberate indifference. The Eight Amendment provides

  the source of rights from which deliberate indifference claims arise. See Estelle, 429 U.S.

  at 106. None of these three sections of Article I address the protections contemplated by

  the Eight Amendment.

           Ramsey’s allegations against the Police Jury fall short of stating a plausible claim

  for deliberate indifference and a § 1983 violation. Accordingly, the Police Jury’s Motion to

  Dismiss (Record Document 21) is hereby GRANTED.

      V.      Bossier Sheriff’s Office Defendants’ Motion to Dismiss

           The Bossier Sheriff’s Office Defendants—Boyer, Whittington, and Porter—have

  jointly filed a Motion to Dismiss. See Record Document 28. Boyer was voluntarily

  dismissed from the lawsuit on May 12, 2021. See Record Document 43. All official


  2 Given that Articles II and XIII of the Louisiana Constitution address distribution of powers and
  amendments, while there is no Article XXV, this is the only logical interpretation of Ramsey’s claims.

                                             Page 9 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 10 of 14 PageID #: 311




  capacity claims against Porter were also dismissed. See id. Thus, Ramsey’s remaining

  claims against this group of Defendants are for (1) deliberate indifference and retaliation

  against Whittington in his official capacity, (2) deliberate indifference and retaliation

  against Porter in his individual capacity, and (3) violations of the Louisiana Constitution.

  The arguments made by the Bossier Sheriff’s Office Defendants closely resemble those

  made by the Police Jury, arguing Ramsey’s allegations fall short of Rule 12(b)(6)’s

  plausibility standard. See Record Document 28-1. Ramsey’s opposition again goes claim-

  by-claim in an effort to prove viability. See Record Document 38.

         A. Whittington

         As the Sheriff of Bossier Parish, Whittington is the official responsible for operating

  the Facility through implementation of policies and procedures. See Record Document

  15 at ¶5. Count III of Ramsey’s amended complaint charges him with overseeing several

  unwritten policies that are deliberately indifferent to inmates. See id. at ¶¶27-41. The

  allegations center on policies of (1) denying or delaying medical treatment due to

  underfunding and understaffing, (2) limiting narcotic pain medication within the Facility,

  and (3) retaliating against inmates that complain about their medical treatment. See id. at

  ¶¶33-35.

         Again, Ramsey has pleaded no specific facts supporting these allegations. He has

  pointed only to his own experience within the Facility and fails to connect his singular

  instance to a larger scheme of deprivation of constitutional rights. The Fifth Circuit has

  routinely held that conclusory descriptions of policies or customs that allegedly violate

  inmate rights cannot survive Rule 12(b)(6). See Doe v. Harris County, Texas, 751 Fed.

  App’x 545, 550 (5th Cir. 2018) (“The simple allegation that a ‘policy or custom’ existed,



                                         Page 10 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 11 of 14 PageID #: 312




  without reference to a specific policy or custom, is precisely the sort of formulaic pleading

  that does not pass muster under Iqbal”); Spiller v. City of Texas City, Police Dept., 130

  F.3d 162, 167 (5th Cir. 1997) (“The description of a policy or custom and its relationship

  to the underlying constitutional violation, moreover, cannot be conclusory; it must contain

  specific facts); see also Fridge v. City of Marksville, 2019 WL 1923445 at *5 (W.D. La.

  April 8, 2019). Ramsey has presented a similarly bare complaint, devoid of the necessary

  allegations to survive dismissal.

         B. Porter

         Count V of Ramsey’s amended complaint alleges deliberate indifference by Porter

  while Ramsey was incarcerated. See Record Document 15 at ¶¶48-53. Ramsey states

  that Porter and other unknown deputies ignored his requests for medical care at sick call

  and failed to relay these requests to the proper medical personnel. See id. Porter argues

  these allegations must be dismissed because they lack factual specificity. See Record

  Document 28-1 at 18.

         Ramsey’s individual capacity claim for deliberate indifference against Porter does

  not suffer from the same fatal deficiencies as his municipal and official capacity claims.

  While the failure to point to any specific procedures, customs, or similar instances

  precluded a favorable outcome against these Defendants, Ramsey’s allegations against

  Porter at the personal level do not require these items be pled. Count V states Porter

  ignored Ramsey’s pleas for additional medical care and did not pass along his requests

  to the medical staff. See Record Document 15 at ¶¶48-53. Deliberate indifference may

  be present when prison officials refuse to treat inmates, ignore their complaints, or




                                         Page 11 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 12 of 14 PageID #: 313




  disregard their serious medical needs. See Domino, 239 F.3d at 756. Ramsey has alleged

  Porter engaged in this type of conduct, and at this stage, the claim must proceed.

         Count VI alleges Porter retaliated against Ramsey for seeking medical treatment.

  See id. at ¶¶54-56. “To prevail on a claim of retaliation, a prisoner must establish (1) a

  specific constitutional right, (2) the defendant’s intent to retaliate against the prisoner for

  his or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.” Morris v.

  Powell, 449 F.3d 682, 684 (5th Cir. 2006) (citing McDonald v. Steward, 132 F.3d 225,

  231 (5th Cir. 1998)). Ramsey has pled sufficient factual allegations to state a plausible

  claim for retaliation. He alleges his initial complaints were rejected, forcing him to turn to

  administrative remedies for his desired medical care. See Record Document 15 at ¶53.

  He argues Porter then removed him from his job, offering to restore his position only if he

  would drop his formal requests. See id. at ¶¶54-55 When Ramsey refused, Porter caused

  his termination. See id. at ¶55. This is the most detailed claim in Ramsey’s amended

  complaint and must survive the 12(b)(6) motion to dismiss.

         C. Louisiana Constitutional Claims

         The Bossier Sheriff’s Office Defendants echo the arguments raised by the Police

  Jury with respect to Ramsey’s Louisiana Constitutional claims, and again, Ramsey

  provided no response. See Record Document 28-1 at 20. Accordingly, the Court adopts

  its previous reasoning and decision to dismiss these claims.

          The Bossier Sheriff’s Office Defendants’ Motion to Dismiss (Record Document

  28) is hereby GRANTED with respect to all of Ramsey’s Louisiana Constitutional claims

  and those against Whittington, but is DENIED for those claims against Porter in his

  individual capacity for deliberate indifference and retaliation.



                                         Page 12 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 13 of 14 PageID #: 314




     VI.      Bossier City’s Motion for Judgment on the Pleadings

           Bossier City reiterates many of the same arguments made by its co-Defendants.

  See Record Document 30. Specifically, Bossier City argues the amended complaint’s

  lack of particular factual allegations regarding deliberately indifferent policies and training

  of officers precludes a finding of municipal liability under § 1983 and mandates dismissal.

  See Record Document 30-1. Ramsey counters with a detailed discussion of the

  plausibility standard, a restatement of his allegations against Bossier City, and citation to

  news articles and a 2016 lawsuit involving Bossier City Police Department’s use of K-9

  dogs. See Record Document 35.

           As the Court has stated above, Ramsey’s amended complaint falls short of what

  is required to hold a municipality liable. His allegations of policies and training are entirely

  conclusory in nature and are not accompanied by any admissible factual support. In its

  motion, Bossier City succinctly and accurately describes the state of Ramsey’s amended

  complaint:

           At best, Plaintiff has merely established one instance of rights violations—his
           own—as described in the Amended Complaint. However, the Fifth Circuit has
           consistently held that single instances cannot support a finding of a policy or
           custom necessary for Monell claims. Thus, Plaintiff’s reliance on his case to
           establish custom is inadequate.

  Record Document 30-1 at 4-5 (internal citations omitted) (emphasis in original). Similar

  to Ramsey’s claims against the Police Jury, dismissal is required, and the instant motion

  is hereby GRANTED.

                                         CONCLUSION

           Ramsey’s amended complaint fails to state plausible claims for relief against

  Whittington as policymaker for the Facility and the two municipal entities—the Police Jury



                                          Page 13 of 14
Case 5:20-cv-01608-SMH-MLH Document 46 Filed 07/20/21 Page 14 of 14 PageID #: 315




  and Bossier City. Accordingly, all claims against these three Defendants are hereby

  DISMISSED WITH PREJUDICE. Factoring in Ramsey’s voluntary dismissals, the only

  remaining claims in this lawsuit are those against Nelson in his individual capacity, which

  he did not move to dismiss, and against Porter also in his individual capacity. An order

  detailing the terms of this memorandum ruling and the disposition of each of the five

  pending motions in this matter shall issue herewith.

          THUS DONE AND SIGNED in Shreveport, Louisiana on this 20th day of July,

  2021.




                                        Page 14 of 14
